PER CURIAM.
Coscan Florida, Inc., defendant below, appeals from an adverse final judgment entered after jury verdict in favor of plaintiff Equiventure Florida on claims for breach of contract and intentional interference with an advantageous business relationship. We affirm the final judgment. First, we conclude that the parol evidence satisfied the standards of Mallard v. Ewing, 121 Fla. 654, 164 So. 674, 678 (1935), and Healy v. Atwater, 269 So.2d 753 (Fla. 3d DCA 1972), cert. denied, 275 So.2d 537 (Fla.1973), and that the parol evidence was therefore properly admitted. Even if that were not so, there was a facial ambiguity in the contract with respect to the number of units to be constructed and the circumstances under which they were to be constructed. Under either analysis, the parol evidence was properly admitted. Second, we conclude that no abuse of discretion has been shown with respect to the denial of the jury instructions requested by Coscan. Accordingly, the final judgment is affirmed.